UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio SEMIANNUAL REPORT June 30, 2017 The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2017 through June 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets generally rallied over the first half of 2017 as corporate earnings grew and global economic conditions improved. While the rally was relatively broad-based, U.S. stock market leadership shifted toward larger, growth-oriented companies and away from smaller, economically sensitive companies that had been expected to benefit from a new presidential administration’s stimulative policy proposals. International stocks fared particularly well amid more positive economic data from Europe and the emerging markets. In the bond market, despite short-term interest-rate hikes from the Federal Reserve Board, yields of longer-term U.S. government securities moderated somewhat and prices rose when it became clear that major tax and fiscal reforms would take time and political capital to enact. The markets’ strong performance has been supported by solid underlying fundamentals, most notably rising corporate profits, a robust labor market, and muted inflation. While we currently expect these favorable conditions to persist over the second half of the year, we remain watchful for economic and political risks that could derail the rallies. As always, we encourage you to discuss the risks and opportunities of today’s investment environment with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation July 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2017 through June 30, 2017, as provided by Brian Ferguson, Portfolio Manager Market and Fund Performance Overview For the six-month period ended June 30, 2017, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 2.82%, and its Service shares returned 2.67%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Value Index (the “Index”), produced a total return of 4.66% for the same period. 2 U.S. equities gained ground amid rising corporate earnings and improved global economic conditions, but value-oriented stocks generally underperformed their more growth-oriented counterparts. The fund lagged its benchmark, largely due to disappointing stock selections in the consumer staples, financials, energy, and utilities sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks. The fund focuses on stocks of large-cap value companies. The fund typically invests mainly in the stocks of U.S. issuers, and will limit its holdings of foreign stocks to 20% of the value of its total assets. When choosing stocks, the fund uses a “bottom-up” stock-selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. A three-step value-screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum. Earnings and Economic Growth Supported Ongoing Rally Stocks opened the year by building on gains achieved in the final weeks of 2016, driven higher by better-than-expected corporate earnings and encouraging economic data—including a strong U.S. labor market and better economic data in Europe and the emerging markets. Several broad market indices reached a series of new highs in the first few months of 2017, with value-oriented indices, such as the Index, rising alongside growth-oriented indices. However, U.S. economic growth soon appeared to slow. U.S. GDP estimates fell short of expectations, and wage growth remained sluggish. In addition, the presidential administration encountered difficulties enacting promised changes to the health care system, casting doubt on its ability to implement other policy initiatives. Stocks dipped in response to these developments in late March. Although the broader market recovered quickly, resuming its climb in mid-April, value-oriented stocks lagged due to investor preference for shares of companies with strong growth of earnings. As a result, the Index ended the reporting period below its March highs, lagging the broader market. Disappointing Stock Selections Undermined Performance The fund’s performance relative to the Index suffered from a lack of exposure to tobacco stocks that we considered overvalued, but which performed well compared to other consumer staples companies. In addition, the fund’s holdings among food product companies, such as Kellogg, Conagra Brands, and Kraft Heinz, came under pressure from lower-than-expected sales as consumer demand for packaged foods has weakened. In the financials sector, consumer finance company Synchrony Financial was hurt by negative credit trends, while investment banking firm Goldman Sachs Group and diversified company Voya Financial reported disappointing earnings. In 3 DISCUSSION OF FUND PERFORMANCE (continued) the energy sector, holdings such as Anadarko Petroleum, Occidental Petroleum, and several others declined in response to weakening oil prices. Underweighted exposure to the utilities sector further detracted from relative results. On a more positive note, the fund outperformed the Index in the information technology sector, avoiding some the sector’s laggards while investing in relatively strong stocks such as industrial glass and ceramics manufacturer Corning and semiconductor maker Texas Instruments. In the industrials sector, returns benefited from investments in aerospace-and-defense contractors, such as Raytheon and General Dynamics as well as diversified manufacturers Honeywell International and United Technologies. In the health care sector, returns were enhanced by overweighted exposure to well-positioned service providers—including UnitedHealth Group, AmerisourceBergen, and Humana—as well as several equipment-and-supply providers—such as Boston Scientific and Abbott Laboratories. The fund further benefited from underweighted exposure to the weak-performing telecommunication services sector, and from a few individual holdings in other areas, including container maker Packaging Corporation of America and beverage bottler Coca-Cola European Partners. Anticipating Accelerating Economic Growth Despite the U.S. economy’s sluggish growth in early 2017, our analysis shows prospects for accelerating growth for the second half of the year, bolstered by improving global economic conditions. Therefore, as of the end of the reporting period, we have emphasized investments in areas that tend to be more sensitive to economic developments, such as companies in the materials, information technology, financials, and industrials sectors. The fund holds a neutral weighting in the energy sector. We have allocated relatively few assets to more richly valued, yield-oriented areas, with underweighted exposure to stocks in the utilities, real estate, consumer discretionary, health care, consumer staples, and telecommunication services sectors. July 17, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Investment Portfolios, Core Value Portfolio made available through insurance products may be similar to those of other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The Russell 1000 ® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies that are considered more value-oriented relative to the overall market as defined by Russell’s leading style methodology. The Russell 1000 ® Value Index is constructed to provide a comprehensive and unbiased barometer for the large-cap value segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect value characteristics. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from January 1, 2017 to June 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2017 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2017 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Initial shares and 1.40% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2017 (Unaudited) Common Stocks - 99.0% Shares Value ($) Automobiles & Components - 1.1% Goodyear Tire & Rubber 9,643 Banks - 11.4% BB&T 5,624 255,386 Citigroup 14,013 937,189 JPMorgan Chase & Co. 15,591 1,425,017 PNC Financial Services Group 3,548 443,039 SunTrust Banks 4,959 281,274 Capital Goods - 9.0% General Dynamics 2,491 493,467 Honeywell International 3,223 429,594 L3 Technologies 1,816 303,417 Quanta Services 6,630 a 218,260 Raytheon 3,104 501,234 United Technologies 5,597 683,450 Consumer Services - .5% Las Vegas Sands 2,196 Diversified Financials - 10.9% American Express 4,374 368,466 Ameriprise Financial 2,230 283,857 Berkshire Hathaway, Cl. B 7,624 a 1,291,277 Capital One Financial 3,082 254,635 Raymond James Financial 2,294 184,025 Synchrony Financial 14,557 434,090 Voya Financial 9,780 360,784 Energy - 10.5% Anadarko Petroleum 7,604 344,765 EOG Resources 7,014 634,907 Halliburton 8,407 359,063 Hess 8,561 375,571 Occidental Petroleum 11,453 685,691 Phillips 66 4,888 404,189 Pioneer Natural Resources 1,709 272,722 6 Common Stocks - 99.0% (continued) Shares Value ($) Exchange-Traded Funds - 1.0% iShares Russell 1000 Value ETF 2,486 Food & Staples Retailing - .5% Walgreens Boots Alliance 1,831 Food, Beverage & Tobacco - 7.6% Coca-Cola 7,066 316,910 Coca-Cola European Partners 5,897 239,831 Conagra Brands 7,042 251,822 Kellogg 5,027 349,175 Kraft Heinz 3,146 269,423 Molson Coors Brewing, Cl. B 6,309 544,719 Mondelez International, Cl. A 6,087 262,898 Health Care Equipment & Services - 6.9% Abbott Laboratories 7,748 376,630 Aetna 2,914 442,433 AmerisourceBergen 2,540 240,106 Boston Scientific 8,939 a 247,789 Hologic 3,908 a 177,345 Humana 929 223,536 UnitedHealth Group 1,643 304,645 Insurance - 6.6% Allstate 3,278 289,906 American International Group 4,580 286,342 Athene Holding, Cl. A 7,176 356,001 Chubb 2,098 305,007 Hartford Financial Services Group 4,299 225,998 Prudential Financial 4,285 463,380 Materials - 7.5% CF Industries Holdings 12,067 b 337,393 Dow Chemical 5,739 361,959 Martin Marietta Materials 1,448 322,296 Newmont Mining 9,934 321,762 Packaging Corporation of America 4,478 498,804 Vulcan Materials 2,754 348,877 Media - 2.2% Comcast, Cl. A 9,032 351,525 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Media - 2.2% (continued) Omnicom Group 3,528 292,471 Pharmaceuticals, Biotechnology & Life Sciences - 5.2% Bristol-Myers Squibb 2,530 140,972 Eli Lilly & Co. 1,806 148,634 Gilead Sciences 3,004 212,623 Johnson & Johnson 2,762 365,385 Merck & Co. 10,357 663,780 Real Estate - 1.2% Uniti Group 13,754 Retailing - 1.0% Nordstrom 6,041 b Semiconductors & Semiconductor Equipment - 1.4% Texas Instruments 5,207 Software & Services - 4.3% Alphabet, Cl. A 286 a 265,889 eBay 6,469 a 225,898 Oracle 11,085 555,802 Teradata 6,952 a,b 205,014 Technology Hardware & Equipment - 6.0% Apple 2,959 426,155 Cisco Systems 20,642 646,095 Corning 13,337 400,777 Harris 2,633 287,208 Telecommunication Services - 2.4% AT&T 18,310 Transportation - .7% Delta Air Lines 4,017 Utilities - 1.1% FirstEnergy 11,054 Total Common Stocks (cost $24,435,751) 8 Investment of Cash Collateral for Securities Loaned - 2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $831,035) 831,035 c Total Investments (cost $25,266,786) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $822,984 and the value of the collateral held by the fund was $835,903, consisting of cash collateral of $831,035 and U.S. Government & Agency securities valued at $4,868. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 11.4 Diversified Financials 10.9 Energy 10.5 Capital Goods 9.0 Food, Beverage & Tobacco 7.6 Materials 7.5 Health Care Equipment & Services 6.9 Insurance 6.6 Technology Hardware & Equipment 6.0 Pharmaceuticals, Biotechnology & Life Sciences 5.2 Software & Services 4.3 Money Market Investment 2.8 Telecommunication Services 2.4 Media 2.2 Semiconductors & Semiconductor Equipment 1.4 Real Estate 1.2 Automobiles & Components 1.1 Utilities 1.1 Exchange-Traded Funds 1.0 Retailing 1.0 Transportation .7 Food & Staples Retailing .5 Consumer Services .5 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $822,984)—Note 1(b): Unaffiliated issuers 24,435,751 28,953,173 Affiliated issuers 831,035 831,035 Cash 23,207 Receivable for investment securities sold 700,040 Dividends and securities lending income receivable 42,038 Prepaid expenses 178 30,549,671 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 27,687 Liability for securities on loan—Note 1(b) 831,035 Payable for investment securities purchased 408,110 Payable for shares of Beneficial Interest redeemed 3,688 Accrued expenses 27,612 1,298,132 Net Assets ($) 29,251,539 Composition of Net Assets ($): Paid-in capital 22,965,944 Accumulated undistributed investment income—net 102,506 Accumulated net realized gain (loss) on investments 1,665,667 Accumulated net unrealized appreciation (depreciation) on investments 4,517,422 Net Assets ($) 29,251,539 Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 17,662,038 11,589,501 Shares Outstanding 1,058,527 688,078 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2017 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 278,395 Affiliated issuers 272 Income from securities lending—Note 1(b) 631 Total Income 279,298 Expenses: Management fee—Note 3(a) 109,856 Professional fees 26,030 Distribution fees—Note 3(b) 14,596 Custodian fees—Note 3(b) 13,293 Trustees’ fees and expenses—Note 3(c) 4,626 Prospectus and shareholders’ reports 4,310 Loan commitment fees—Note 2 337 Shareholder servicing costs—Note 3(b) 98 Miscellaneous 10,120 Total Expenses 183,266 Less—reduction in fees due to earnings credits—Note 3(b) (7) Net Expenses 183,259 Investment Income—Net 96,039 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,941,470 Net unrealized appreciation (depreciation) on investments (1,214,618) Net Realized and Unrealized Gain (Loss) on Investments 726,852 Net Increase in Net Assets Resulting from Operations 822,891 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 Operations ($): Investment income—net 96,039 323,862 Net realized gain (loss) on investments 1,941,470 1,863,490 Net unrealized appreciation (depreciation) on investments (1,214,618) 2,792,011 Net Increase (Decrease) in Net Assets Resulting from Operations 822,891 4,979,363 Distributions to Shareholders from ($): Investment income—net: Initial Shares (204,693) (191,807) Service Shares (110,815) (77,183) Net realized gain on investments: Initial Shares (1,140,309) (2,717,752) Service Shares (768,727) (1,526,399) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 697,685 1,790,283 Service Shares 347,852 341,208 Distributions reinvested: Initial Shares 1,345,002 2,909,559 Service Shares 879,542 1,603,582 Cost of shares redeemed: Initial Shares (1,503,750) (6,180,059) Service Shares (816,670) (1,370,060) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 949,661 Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 29,703,531 30,142,796 End of Period 29,251,539 29,703,531 Undistributed investment income—net 102,506 321,975 Capital Share Transactions (Shares): Initial Shares Shares sold 41,830 108,329 Shares issued for distributions reinvested 81,073 201,075 Shares redeemed (86,131) (378,750) Net Increase (Decrease) in Shares Outstanding 36,772 Service Shares Shares sold 19,369 21,023 Shares issued for distributions reinvested 52,479 109,759 Shares redeemed (46,970) (84,512) Net Increase (Decrease) in Shares Outstanding 24,878 46,270 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2017 Year Ended December 31, Initial Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 17.58 17.61 20.38 19.43 14.28 12.17 Investment Operations: Investment income—net a .06 .19 .17 .15 .16 .19 Net realized and unrealized gain (loss) on investments .43 2.46 (.55) 1.78 5.20 2.04 Total from Investment Operations .49 2.65 (.38) 1.93 5.36 2.23 Distributions: Dividends from investment income—net (.21) (.18) (.16) (.18) (.21) (.12) Dividends from net realized gain on investments (1.17) (2.50) (2.23) (.80) — — Total Distributions (1.38) (2.68) (2.39) (.98) (.21) (.12) Net asset value, end of period 16.69 17.58 17.61 20.38 19.43 14.28 Total Return (%) 2.82 b 18.32 (2.22) 10.31 37.87 18.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 c 1.07 1.07 1.03 1.02 1.05 Ratio of net expenses to average net assets 1.15 c 1.07 1.07 1.03 .99 .80 Ratio of net investment income to average net assets .76 c 1.20 .92 .79 .95 1.43 Portfolio Turnover Rate 47.26 b 87.64 105.48 66.78 65.33 67.59 Net Assets, end of period ($ x 1,000) 17,662 17,958 19,216 21,637 20,605 16,630 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2017 Year Ended December 31, Service Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 17.71 17.71 20.48 19.51 14.34 12.23 Investment Operations: Investment income—net a .04 .15 .12 .11 .12 .16 Net realized and unrealized gain (loss) on investments .43 2.48 (.55) 1.79 5.22 2.04 Total from Investment Operations .47 2.63 (.43) 1.90 5.34 2.20 Distributions: Dividends from investment income—net (.17) (.13) (.11) (.13) (.17) (.09) Dividends from net realized gain on investments (1.17) (2.50) (2.23) (.80) — — Total Distributions (1.34) (2.63) (2.34) (.93) (.17) (.09) Net asset value, end of period 16.84 17.71 17.71 20.48 19.51 14.34 Total Return (%) 2.67 b 18.00 (2.50) 10.09 37.52 18.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.40 c 1.32 1.32 1.28 1.27 1.30 Ratio of net expenses to average net assets 1.40 c 1.32 1.32 1.28 1.24 1.05 Ratio of net investment income to average net assets .51 c .94 .67 .54 .70 1.17 Portfolio Turnover Rate 47.26 b 87.64 105.48 66.78 65.33 67.59 Net Assets, end of period ($ x 1,000) 11,590 11,745 10,927 13,165 15,451 12,560 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Core Value Portfolio (the “fund”) is a separate diversified series of Dreyfus Investment Portfolios (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 16 Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 28,663,728 - - Exchange-Traded Funds 289,445 - - 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Registered Investment Company 831,035 - - † See Statement of Investments for additional detailed categorizations. At June 30, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended June 30, 2017, The Bank of New York Mellon earned $132 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in 18 affiliated investment companies during the period ended June 30, 2017 were as follows: Affiliated Investment Company Value 12/31/2016 ($) Purchases ($) Sales ($) Value 6/30/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund - 3,620,507 3,620,507 - - Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares - 3,991,165 3,160,130 831,035 2.8 Total - (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2016 was as follows: ordinary income $528,010 and long-term capital gains $3,985,131. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2017 , Service shares were charged $14,596 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of 20 transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2017, the fund was charged $56 for transfer agency services and $7 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were offset by earnings credits of $7. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2017, the fund was charged $13,293 pursuant to the custody agreement. During the period ended June 30, 2017, the fund was charged $5,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $17,980, Distribution Plan fees $2,378, custodian fees $4,500, Chief Compliance Officer fees $2,802 and transfer agency fees $27. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2017, amounted to $13,853,231 and $14,689,307, respectively. At June 30, 2017, accumulated net unrealized appreciation on investments was $4,517,422, consisting of $5,078,549 gross unrealized appreciation and $561,127 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 21 For More Information Dreyfus Investment Portfolios, Core Value Portfolio 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent &
